Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 1 of 12 PageID# 309


                                                                                      fp             L
                         IN       THE   UNITED       STATES   DISTRICT      COURT
                                                                                          b
                        FOR THE         EASTERN DISTRICT OF VIRGINIA                            MAY 1 3 2021
                                                                                                                  3/
                                          Richmond Division
 JESSE L.       SMITH,                                                                    CLERK, U.S. DISTRICT COURT
                                                                                                RICHMOND. VA


         Plaintiff,
 V.                                                                 Civil Action No.            3:19CV563

 MRS.    S.    PETTY,    et al. ,

         Defendants.


                                         MEMORANDUM OPINION


         Jesse L.       Smith,          a Virginia inmate proceeding pro se and in

  forma pauperis,         filed this 42 U.S.C.                     § 1983 action.^             The matter

  is    proceeding       on        Smith's      Amended        Complaint       (''Complaint,"            ECF

 No.    21.)     Smith        named as         Defendants:           Mrs.    Petty,       a    Registered

 Nurse    at     Sussex       2    State       Prison     ("Sussex      2");       Mrs.       Williams,    a

 Licensed Practical Nurse at Sussex 2; and Dr. Militana, a physician

 at     Sussex    2.^         The       matter       is   before      the    Court        on    DEFENDANT


 CHERSHONDRA WILLIAMS'                  FED.    R.    CIV.    P.    12(b)(6)   MOTION          TO   DISMISS

 WITH PREJUDICE          ("Motion to Dismiss," ECF No.                      44.)     For the reasons

 set forth below,             the Motion to Dismiss will be denied.




         ^ The Court employs that pagination assigned by the CM/ECF
 docketing    submission  for   the   citations   to  the  parties'
 submissions.    The Court corrects  the spelling, punctuation, and
 capitalization.

         2 By a separate Memorandum Opinion and Order, Court dismissed
 all    claims against Defendants Petty and Militana because Smith
 failed to serve them in a                     timely manner.
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 2 of 12 PageID# 310
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 3 of 12 PageID# 311
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 4 of 12 PageID# 312
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 5 of 12 PageID# 313
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 6 of 12 PageID# 314
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 7 of 12 PageID# 315
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 8 of 12 PageID# 316
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 9 of 12 PageID# 317
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 10 of 12 PageID# 318
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 11 of 12 PageID# 319
Case 3:19-cv-00563-REP-EWH Document 57 Filed 05/13/21 Page 12 of 12 PageID# 320
